DETAILED ACTION

In view of inadvertent incompletion of the 112 rejection, the previously issued office action is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
1.	Claims 13, 14, 15 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, preferably renders claims 13, 15 and 20 indefinite since it is
Unclear whether the limitations following this term are indeed the limitations.
Claim 14 appears to be incomplete since it recites ‘surfactants is selected from the group’ and recites only one Markush member, ‘polysorbates’.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2016/146645 of record by itself or in combination with Ikemoto (US 2014/0127288).
.	WO teaches lyophilized liposomal cyclosporine compositions containing phospholipid and non-ionic surfactant (polysorbate 80). The liposomes further contain a sugar trehalose. Cyclosporine is delivered by inhalation for the treatment of pulmonary diseases. The liposomes contain sodium chloride, disodium edetate and phosphate buffer. The sizes of liposomes are between 40 and 100 nm. (Abstract, pages 9, 10-13, Examples and claims).  .WO however, does not appear to teach as to the wt percent of sugar. Since sugars such as trehalose are cryopreservatives protecting the liposomes during lyophilization process, it would have been obvious to one of ordinary skill in the art to vary its amounts in order to obtain the best possible results. 
Ikemoto while disclosing liposome compositions teaches that sugars such as trehalose, lactose or sucrose could be added in the range of 2.0 to 50 %. (Abstract, 0037, 0072, 0084, 0064, 0117).
It would have been obvious to one of ordinary skill in the art to include the sugar, trehalose in the cyclosporine containing lyophilized liposomes in an amount of at least 40 wt % since Ikemoto teaches that the sugar amount could be varied from 2 to 50 %. In the art of Medical sciences and Biochemistry, it is a common practice in the art to supply the components in a kit form and therefore, it would have been obvious to one of ordinary skill in the art to supply the lyophilized liposomes in a kit, with a reasonable expectation of success. US 2010/0112619 (see 0402), US 2010/0015214 (see 0037, 0112) and US 2007/0196284 (see 0110) are cited as interest in this regard.

2.	Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2016/146645 of record by itself or in combination with Ikemoto (US 2014/0127288) as set forth above, further in view of Javeri (US 2011/0070294) individually or in combination..
The teachings of WO 2016 and Ikemoto have been described above.
Javeri discloses lyophilized liposomal compositions containing drugs such as cyclosporine. The lyophilized compositions can be supplied in a kit form. The cryoprotectant taught is trehalose (Abstract, 0022-0023, 0053, 0081, 0082, 0087, 0132, 0136 and claims, 16-20 in particular.)..
It would have been obvious to one of ordinary skill in the art to supply the lyophilized liposomal compositions in a kit form with a reasonable expectation of success since Javeri teaches that lyophilized liposomal cyclosporine formulations can be supplied in a kit form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612